DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on Page 11 with respect to the objection of the specification have been fully considered. The objection is withdrawn in view of the amendment.
Applicant’s remarks on Page 11 with respect to claim interpretation of Claims 1, 11, and 18 have been fully considered. However, the claims still recite “obtaining unit,” “generating unit,” “calculating unit,” “output unit,” and “classifying unit,” and do not recite sufficient structure to perform the claimed function nor was there a sufficient showing presented that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f). Therefore, the claim interpretation of Claims 1, 11, and 18 is maintained.
Applicant’s remarks on Page 12 with respect to the written description rejection of Claims 1-19 have been fully considered. However, the limitations “obtaining unit,” “output unit,” and “classifying unit” are still present and all limitations are still described exclusively in the functions each performs. Therefore, the rejection of Claims 1-19 under 35 U.S.C. 112(a) is maintained.
Applicant’s remarks on Page 12 with respect to the indefiniteness rejection of Claims 1-19 have been fully considered. Regarding Claim 9, applicant’s argument has been fully considered but is not persuasive. The claimed “step size” does not equate to an arbitrary size and the argument does not provide sufficient evidence to overcome the rejection. Additionally, the limitations “obtaining unit,” “output unit,” and “classifying unit” are still present and all limitations are still described exclusively in the functions each performs, which does not amount to an amendment sufficient to overcome the The rejection of Claims 1-19 under 35 U.S.C. 112(b) is maintained.
Applicant’s remarks with respect to the prior art rejection of Yamakita in view of Sgouros et al. and Baturin et al. have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment. Yamakita, Sgouros, and Baturin remain applicable to the invention as claimed.
Applicant argues on Pages 13 and 14, regarding Claim 1 that Yamakita, Sgouros, and Baturin fail to teach or reasonably suggest “a generating unit configured to generate a three-dimensional breast model including a specific tissue with respect to the breast of the object by using the tomographic image and the imaging condition.” However, Yamakita discloses an obtaining unit, in the form of the shutter controller (60), which “detects when the speed of grid (23) becomes nil,” as in [043], which is a condition associated with imaging while the image is obtained, interpreted as the imaging condition. Additionally, Sgouros discloses generating a 3D image from a CT image, as in Column 7 Line 33-35, interpreted as generating a three-dimensional breast model by using the tomographic image, but Sgouros does not teach the three-dimensional breast model includes a specific tissue with respect to the breast of the object. However, Baturin discloses a digital phantom that contains adipose, glandular, skin, and tumor tissues, as in [0060] and shown in Figure 10. The combined specified elements of Yamakita, Sgouros and Baturin teach “a generating unit configured to generate a three-dimensional breast model including a specific tissue with respect to the breast of the object by using the tomographic image and the imaging condition,” and therefore Sgouros and Baturin address the deficiencies of Yamakita. It would have been obvious to combine the teachings of Yamakita with the generating unit and the specific tissue of Baturin 
Applicant argues on Pages 13 and 14, regarding Claim 1 that Yamakita, Sgouros, and Baturin fail to teach or reasonably suggest “a calculating unit configured to calculate a dose of radiation absorbed by the specific tissue by a radiation imaging simulation using the imaging condition and the three-dimensional breast model.” However, although Yamakita does not discloses a calculating unit, Sgouros discloses a method in which a system generates a three-dimensional model of a breast that includes the patient’s anatomy, interpreted as the breast model that includes a specific tissue, and radioactivity over time, which is interpreted as the imaging condition, are factored into the absorbed dose calculation of the breast and tissue, as in Column 7 Lines 21-32, furthermore using a Monte Carlo simulation (1420) to estimate the absorbed dose, as in Column 8 Lines 19-24, interpreted as calculating a dose of radiation by a radiation imaging simulation using the imaging condition and the three-dimensional breast model.
The rejection of Claims 1, 2, 4-6, and 15 over Yamakita in view of Sgouros and Baturin is maintained as appropriate.
It should be noted that although the teachings of Yamakita, Sgouros, and Baturin alone do not explicitly teach the limitations of the claims, when combined as such in a rejection under 35 U.S.C. 103 the combined references teach the claim limitations.
Applicant’s remarks with respect to the prior art rejection(s):
over Yamakita in view of Sgouros and Baturin as applied to Claim 2 and further in view of Zoetelief have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment
over Yamakita in view of Sgouros and Baturin as applied to Claim 2 and further in view of Jerebko have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment
over Yamakita in view of Sgouros and Baturin as applied to Claim 2 and further in view of Stanton have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment
over Yamakita in view of Sgouros and Baturin as applied to Claim 7 and further in view of Tkaczyk have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment
over Yamakita in view of Sgouros and Baturin as applied to Claim 2 and further in view of Boone have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment
over Yamakita in view of Sgouros and Baturin as applied to Claim 7 and further in view of Gerland have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment
over Yamakita in view of Sgouros and Baturin as applied to Claim 3 and further in view of Kawaguchi have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment
over Yamakita in view of Sgouros and Baturin as applied to Claim 1 and further in view of Buelow have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment
over Yamakita in view of Sgouros and Baturin as applied to Claim 16 and further in view of Jones have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment
over Yamakita in view of Sgouros and Baturin as applied to Claim 1 and further in view of Amroabadi have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection necessitated by amendment.

While certain differences between the invention and prior art are appreciated, they are not embodied in the claims so as to patentably distinguish and the prior art rejections of Claims 3, 7-14, 16, 17, and 19 are maintained as appropriate.


Claim Objections
Claim 10 is objected to because of the following informalities:  the claim reads “[…] after reduction a voxel count […],” where it appears “[…] reduction of a voxel count […]” was intended.  For purposes of examination, the latter was interpreted. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the obtaining unit, obtaining unit, generating unit, and calculating unit in Claim 1 and any depending therefrom, the output unit in Claim 11, and the classifying unit in Claim 18. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification appears that the following appear to be the corresponding disclosed structure for the limitations invoking 35 U.S.C. 112(f): 
(1) The obtaining unit is not found to be disclosed with any corresponding structure. The obtaining unit is described exclusively in terms of the functions it performs (i.e. obtain a tomographic image of an object and an imaging condition when the tomographic image is obtained), as disclosed in the specification in [0004]. 
(2) The generating unit is corresponded to a computer, generally disclosed in the specification in [0009], a programmed with the algorithm as shown in Figure 2B, along with the details of Steps S251-S254, disclosed in the specification in [0047], [0049], [0051], and [0083].

(4) The output unit is not found to be disclosed with any corresponding structure. The output unit is described exclusively in terms of functions it performs (i.e. output mammary gland doses), as disclosed in the specification in [0044]. The corresponding structure would include both computer hardware and the algorithm(s) exploited to accomplish the claimed function which requires a description of how the dose specific to the mammary gland is determined. See MPEP 2181(II)(B). The specification merely identifies that the dose for a specific tissue is “based on” the imaging condition and the three-dimensional model, but it does not specify how these are used in the dose determination.
(5) The classifying unit is not found to be disclosed with any corresponding structure. The classifying unit is described exclusively in terms of the functions it performs (i.e. classifying mammary gland voxels based on voxel values and classifying the respective voxels in the breast in a three-dimensional tomographic image into mammary gland voxels and adipose voxels), as disclosed in the specification in [0046] and [0051]. The corresponding structure would include both computer hardware and the algorithm(s) exploited to accomplish the claimed function which requires a description of how the classification is determined. See MPEP 2181(II)(B).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding Claim 1 and any depending therefrom, an “obtaining unit” is incorporated which is interpreted under 35 U.S.C. 112(f) according to analysis made of record. The obtaining unit is described exclusively in terms of the functions it performs, without naming a structure intended to be used, and therefore applicant has not demonstrated possession of that structure.
Regarding Claim 11, an “output unit” is incorporated which is interpreted under 35 U.S.C. 112(f) according to analysis made of record. The output unit is described exclusively in terms of the functions it performs, without naming a structure intended to be used (i.e., computer hardware and the algorithm(s) identifying how the dose of the mammary gland is determined), and therefore applicant has not demonstrated possession of that structure.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and those depending therefrom, an “obtaining unit” is incorporated which is interpreted under 35 U.S.C. 112(f) according to the analysis made of record. The obtaining unit is described exclusively in terms of the functions it performs, without naming a structure intended to be used, and therefore according to Claim 1 and those depending therefrom, it is unclear what structure applicant intends to accomplish the claimed functions associated with the “obtaining unit.”
Regarding Claim 9 and those depending therefrom, it is unclear what applicant intends to mean by the use of “step size” in the context of setting mammary gland density. It appears applicant intends to set density in increments, but clarification of “step size” in this context is required. 

Regarding Claim 18, a “classifying unit” is incorporated which is interpreted under 35 U.S.C. 112(f) according to the analysis made of record. The classifying unit is described exclusively in terms of the functions it performs, without naming a structure intended to be used, and therefore according to Claim 18, it is unclear what structure applicant intends to accomplish the claimed functions associated with the “classifying unit” (i.e., computer hardware and the algorithm(s) identifying how the classification is determined). See MPEP 2181(II)(B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakita (US 20090041183) in view of Sgouros et. al. (US 9387344) and Baturin et. al. (US 20140185896).
Regarding Claim 1, Yamakita discloses a radiation image capturing apparatus which can be applied to tomosynthesis, as in [0014] and [0045], used to apply radiation and capture images of the breast, as in [0011], which is interpreted as a breast imaging apparatus that obtains a tomographic 
Yamakita does not disclose a generating unit configured to generate a breast model including specific tissue with respect to the breast of the object. However, Sgouros discloses a method in which a system generates a three-dimensional radiobiological model including the patient’s anatomy, as in column 7, lines 21-32, interpreted as incorporating a generating unit. Yet, Sgouros does not disclose that the model is specific to the breast, a central processing unit, and a memory. However, Baturin discloses a digital phantom that contains adipose, glandular, skin, and tumor tissues, as in [0060] and shown in Figure 10, which is interpreted as generation of a breast model including a specific tissue with respect to the breast of an object. Furthermore, Baturin discloses a processor for obtaining, processing, and storage image data and a computer-accessible memory, as in [0069], interpreted as a central processing unit and at least one memory. It would have been obvious to combine the teachings of Yamakita with the generating unit of Sgouros and the breast model of Baturin because the generation of a breast model including a specific tissue allows the user to accurately see any abnormalities within the patient’s breast, as well as if the abnormality is affecting the surround tissue, such as the included specific tissue.
Yamakita also does not disclose a calculating unit configured to calculate a dose of radiation absorbed by the specific tissue by a radiation imaging simulation using the imaging condition and the breast model. However, Sgouros discloses a method in which a system generates a three-dimensional model of a breast that includes the patient’s anatomy, which is interpreted as the breast model that includes a specific tissue, and radioactivity over time, which is interpreted as the imaging condition, are factored into the absorbed dose calculation of the breast and tissue, as in column 7, lines 21-32, which is interpreted as calculating a dose of radiation using the imaging condition and breast model. It would have been obvious to combine the teachings of Yamakita with the calculating unit of Sgouros because 
Regarding Claim 2, Yamakita teaches a mammographic system (20) that includes a calculated irradiation dose of the radiation (X) of the breast (44), as in [0032] and shown in Figure 2 (X), which is interpreted as the system including a calculating unit that calculates a mammary gland dose. Additionally, Yamakita discloses the shutter controller (60), which “detects when the speed of grid (23) becomes nil,” as in [0043], this is a condition associated with imaging while the image is obtained, interpreted as the imaging condition including at least a rotational speed.
Regarding Claim 4, Yamakita discloses all features of the invention as substantially claimed but is not specific to a generating unit that generates a three-dimensional (3D) model of the specific tissue by using voxels, the voxels constituting a 3D tomographic image based on the tomographic image and being classified as mammary gland voxels based on voxel values. However, Sgouros discloses a method in which a system generates a three-dimensional radiobiological including the patient’s anatomy, as in column 7, lines 21-32, interpreted as incorporating a generating unit to generate a three-dimensional model of the specific tissue. Additionally, Sgouros teaches the utilization of voxel values to assign density and composition within the anatomical image captured, as in Column 8, Lines 13-18, interpreted as voxels constituting a three-dimensional tomographic image. Furthermore, Baturin discloses the voxels are classified into categories such as adipose and glandular based on attenuation values of three-dimensional CT images, as in [0054] and shown in Figure 5, which is interpreted as classifying mammary gland voxels based on voxel values. It would have been obvious to combine the teachings of Yamakita with the generating unit of Sgouros and the classification of voxels of Baturin because classifying the 
Regarding Claim 5, Yamakita discloses all features of the invention as substantially claimed but is not specific to a generating unit classifying voxels in the breast into mammary gland voxels and adipose voxels based on voxel values. However, Sgouros discloses a method in which a system generates a three-dimensional radiobiological model including the patient’s anatomy, as in column 7, lines 21-32, interpreted as incorporating a generating unit. Additionally, Baturin discloses an apparatus, in which “code values” are assigned to generated images of the breast, which can be assigned based on the corresponding Hounsfield units, as in [0049] and [0054], which is interpreted as classifying voxels. Additionally, Baturin discloses the voxels are classified into categories such as adipose and glandular based on attenuation values of three-dimensional CT images, as in [0054] and shown in Figure 5, which is interpreted as classifying voxels into mammary gland voxels and adipose voxels based on voxel values. It would have been obvious to combine the teachings of Yamakita with the generating unit of Sgouros and the code values of Baturin because using voxel values ensures concise separation of the voxel types and classifying the voxels of the adipose and mammary gland allows them to be visualized or simulated separately, similar to Figure 5 of Baturin, so that any abnormality, such as a growth within the glandular tissue, within the boundary of the classified voxels can be clearly identified. Baturin specifically teaches capability of distinguishing cancerous tumors in [0050].
Regarding Claim 6, Yamakita discloses all features of the invention as substantially claimed but is not specific to a generating unit classifying a voxel as one of a mammary gland voxel, an adipose voxel, a skin voxel, an implant voxel, and a calcification voxel. However, Baturin discloses an apparatus, interpreted as a generating unit, in which “code values” are assigned to generated images of the breast, which can be assigned based on the corresponding Hounsfield units, as in [0049] and [0054], which is 
Regarding Claim 15, Yamakita teaches a mammographic system (20) that includes a calculated irradiation dose of the radiation (X) of the breast (44), as in [0032] and shown in Figure 2 (X), which is interpreted as calculating a mammary gland dose. Sgouros discloses a method in which a system generates a three-dimensional radiobiological model including the patient’s anatomy, as in column 7, lines 21-32. Yet, Yamakita is not specific to excluding a designated portion from a breast model. However, Baturin discloses four-material identification, as in [0057] and shown in Figure 7, that separates portions of the breast model (710) by conditional likelihood (720, 730, 740, and 750), which is interpreted as excluding a designated portion of the breast model.  It would have been obvious to combine the teachings of Yamakita with the excluded portions of Baturin because calculating the gland dose by excluding a specific portion from the model allows for a more accurate and consistent dose estimation for a desired region, especially over multiple scans.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros and Baturin, as applied to Claim 2, and further in view of “Calculation of Air Kerma to Average Glandular Tissue Dose Conversion Factors for Mammography” (Zoetelief et. al.).
Regarding Claim 3, the modified system of Yamakita discloses all features of the invention as substantially claimed but is not specific to a calculating unit calculating a mammary gland coefficient for conversion of an air kerma into an average mammary gland dose. However, Sgouros discloses a method in which a system which calculates absorbed dose calculation of the breast and tissue, as in column 7, lines 21-32, which is interpreted as having a calculating unit. Furthermore, Zoetelief discloses calculating conversion factors of an air kerma unit into the average absorbed dose, specifically for mammography, as in Page 397, Paragraph 1, which is interpreted as calculating a mammary gland dose coefficient for conversion for calculating an average mammary gland dose. Zoetelief also discloses the dose is derived from measurement of air kerma and the conversion factor in mathematical breast models or from measurements in breast phantoms, as in Page 397, Paragraph 1. It would have been obvious to include the dose conversion factors of Zoetelief because calculating a dose of radiation absorbed by a specific tissue using the imaging condition and breast model allows for comparison between the absorbed doses of other tissues of the patient’s or evaluate the absorbed dose of the patient’s tissue over a period of time. This is useful in such applications where the patient may have breast cancer and tomographic imaging is utilized in order to see if the tumor has spread.
 
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros and Baturin, as applied to Claim 2, and further in view of Jerebko et. al. (US 20120157819).
Regarding Claim 7, the modified system of Yamakita discloses generating a three-dimensional breast model, by way of Sgouros disclosing a method in which a system generates a three-dimensional radiobiological model including the patient’s anatomy, as in column 7, lines 21-32, but does not disclose generating a model by using voxels classified as mixture voxels of the mammary gland and the adipose based on voxel values. However, Jerebko teaches generation of a model of a breast with a specific voxel value for within the breast, which is interpreted as mixture voxels of the mammary gland and the 
The modified system of Yamakita discloses a three-dimensional breast model by way of Sgouros disclosing a method in which a system generates a three-dimensional radiobiological model including the patient’s anatomy, as in column 7, lines 21-32, but does not teach calculating an absorbed dose value for each voxel and does not teach calculating mammary gland density based on voxel values. However, Jerebko discloses the breast density, interpreted as a mammary gland density, is corresponded to voxel values within the breast model, interpreted as a calculation unit calculating from the breast model, as in [0066]. Therefore, it would have been obvious to further incorporate the calculation unit of Jerebko because calculating absorbed dose and mammary gland density per voxel is more specific than simply calculating the absorbed dose using a simulation, therefore yielding more accurate results of absorbed dose calculation, which is beneficial in treating the patient.
Regarding Claim 10, the modified system of Yamakita discloses a three-dimensional breast model by way of Sgouros disclosing a method in which a system generates a three-dimensional radiobiological model including the patient’s anatomy, as in column 7, lines 21-32, but does not teach the generating unit generating a three-dimensional breast model including a mixture of the mammary gland and the adipose based on values of voxels after reduction [of] a voxel count of the tomographic image. However, Jerebko teaches generation of a three-dimensional model, interpreted as a model of a breast, with a specific voxel value for within the breast, which is interpreted as a model including mixture voxels of the mammary gland and the adipose based on voxel values, and a different specific voxel value for outside of the breast, as in [0061]. Furthermore, Jerebko discloses the resolution of the .

Claims 8, 12, and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros and Baturin, as applied to Claim 2, further in view of Stanton et. al. (US 20070242868).
Regarding Claim 8, the modified system of Yamakita discloses a device adapted for a breast, which is interpreted as relating to the breast and mammary gland, and Sgouros discloses a method in which a system generates a three-dimensional radiobiological model including the patient’s anatomy, as in column 7, lines 21-32. However, the modified system of Yamakita is not specific to a generating unit dividing a model into a plurality of partial areas and deciding a density based on an average value of voxel values for each of the plurality of partial areas. Yet, Stanton discloses a device in which the projection data obtained from multiple view angles about an object being imaged is used to compute the density distribution of the object, which is then reconstructed into images of the object, as in [0042] 
Additionally, the modified system of Yamakita teaches a calculation of mammary gland dose, as cited above with respect to claims 1 and 2, which is interpreted as calculating an absorbed dose of the mammary gland, but does not teach calculating an absorbed dose value for each partial area based on the mammary gland density for each partial area. However, Stanton discloses a device in which the projection data obtained from multiple view angles about an object being imaged is used to compute the density distribution of the object, which is then reconstructed into images of the object, as in [0042] and [0043]. From the reconstructed image, the reconstructed image data (515) is established, and can be broken into portions, or neighborhoods (615), interpreted as a plurality of partial areas, as in [0073]. The average of the neighborhood intensities is completed through transformation (620), which forms a representative voxel (625) having the average as its density value, as in [0073], interpreted as the density for each of the plurality of partial areas. Thus, if combined with the calculation of absorbed dose of Sgouros, the device of Stanton, which can calculate values per voxel within partial areas, could calculate the absorbed dose of the mammary gland for each voxel. Therefore, it would have been 
Regarding Claim 12, the modified system of Yamakita teaches a calculation of an irradiation dose of the radiation (X) of a breast, as in [0034], which is interpreted as calculating an absorbed dose of the mammary gland, as well as displaying the captured irradiation dose of the radiation (X) on a display control panel (40), interpreted as the output unit, as in [0034]. Additionally, Baturin discloses a processor for obtaining, processing, and storage image data and a computer-accessible memory, as in [0069], interpreted as a central processing unit and at least one memory. Yet, Yamakita does not teach outputting a mammary gland dose for each of the plurality of partial areas. However, Sgouros discloses partial areas, which are shown in Figures 3 and 4, in which the absorbed dose is calculated, as in column 7, lines 21-32, which is interpreted as outputting a mammary gland dose for each of the plurality of partial areas. It would have been obvious to combine the teachings of Yamakita with the partial areas of Sgouros because outputting the mammary gland dose for each of the plurality of partial areas is beneficial to the user in determining density of specific parts of the patient’s breast, which is useful in noting any abnormalities within the patient.
Regarding Claim 18, the modified system of Yamakita discloses all features of the invention as substantially claimed, as detailed above. Further, Baturin discloses distribution of materials within a singular image, as in [0065] and shown in Figure 1, interpreted as component classification. Additionally, Baturin discloses a processor for obtaining, processing, and storage image data and a computer-accessible memory, as in [0069], interpreted as a central processing unit and at least one memory.  However, the classification of Baturin is not performed in accordance with density and therefore the modified apparatus of Yamakita is not specific to the classifying unit configured to perform mammary .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros, Baturin, and Jerebko, as applied to Claim 7, and further in view of Tkaczyk et. al. (US 20060109949).
Regarding Claim 9, the modified system of Yamakita includes all features of the invention as substantially claimed but is not specific to the generating unit setting the mammary gland density by using a predetermined step size. However, Tkaczyk teaches a system in which a line integral density is determined for the computed tomography data in each bin, as in [0077] and shown in Figure 15, which is interpreted as a generating unit setting the density by using a predetermined step size. See also [0065] in relation to the bins in which “three numbers are available to characterize a given voxel.” It would have been obvious to incorporate setting densities according to predetermined step size into the generating unit of the modified apparatus of Yamakita because characterizing the voxels according to . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros and Baturin, as applied to Claim 2, further in view of Boone (US 20080292055).
Regarding Claim 11, the modified system of Yamakita teaches an image capturing apparatus specific to the breast, as in [0024], which is interpreted as relating to the mammary gland. Additionally, Baturin discloses a processor for obtaining, processing, and storage image data and a computer-accessible memory, as in [0069], interpreted as a central processing unit and at least one memory. Yet, the modified apparatus of Yamakita does not include an output unit configured to overlay and display a dose distribution calculated by the calculating unit on the tomographic image. However, Boone teaches an output step (126) that includes displaying the computed patient average radiation dose, organ dose, and/or effective dose, calculated in a two-step process as in [0086], on a CT console, which is interpreted as an output unit configured to overlay and display a distribution calculated of the mammary gland dose on the tomographic image. It would have been obvious to further modify the apparatus of Yamakita with the output unit of Boone because displaying the calculated dose distribution overlaid on the tomographic image on the display provides a clear indication of the dose distribution to the user, which can be beneficial to ensure the patient’s safety in terms of receiving too much radiation within a specific region of the breast. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros, Baturin, and Jerebko as applied to Claim 7, and further in view of Gerland et. al. (US 20150265224).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita, in view of Sgouros, Baturin, and Zoetelief, as applied to Claim 3, further in view of “Average Glandular Dose and Entrance Surface Dose in Mammography” (Kawaguchi et. al.).
Regarding Claim 14, the modified system of Yamakita discloses all features of the invention as substantially claimed but is not specific to a calculating unit calculating an average mammary gland dose from the mammary gland dose coefficient and a dose value that is obtained by an area dosimeter. However, Kawaguchi discloses a method in which the average mammary gland dose is calculated with a thermoluminescent dosimeter, as in [2-3], interpreted as obtaining a dose value by an area dosimeter, and with a calibration constant, interpreted as the mammary gland dose coefficient, as in [2-3].  It would have been obvious to combine the modified apparatus of Yamakita with the calculation of Kawaguchi .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros and Baturin, as applied to Claim 1, further in view of Buelow et. al. (US 8977018).
Regarding Claim 16, the modified system of Yamakita discloses all features of the invention as substantially claimed but is not specific to the specific tissue of the model being a skin. However, Buelow discloses a system in which a shape model for a breast is generated that includes additional information about the surface of the skin, as in Column 1 lines 66-67, which is interpreted as generating a breast model including a specific tissue that is a skin. It would have been obvious to combine the teachings of Yamakita with the specific tissue of Buelow to model the variety of tissues of the breast for more a more comprehensive model which increases the reliability of the volumetric deformation field, as taught by Buelow in Column 2, lines 3-9.

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros, Baturin, and Buelow, as applied to Claim 16, further in view of “Calculating the peak skin dose resulting from fluoroscopically guided interventions. Part I: Methods” (Jones et. al.)
	Regarding Claim 17, the modified system of Yamakita discloses a three-dimensional breast model by was of Sgouros discloses a method in which a system generates a three-dimensional radiobiological model including the patient’s anatomy, as in column 7, lines 21-32. However, the modified apparatus of Yamakita does not teach a calculating unit calculating a skin absorbed dose coefficient indicating a ratio of a dose of radiation absorbed by the skin to an air kerma by performing a . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakita in view of Sgouros and Baturin, as applied to Claim 1, and further in view of Amroabadi et. al. (20150187052).
Regarding Claim 19, the modified system of Yamakita discloses all features of the invention as claimed but is not specific to a calculating unit performing a simulation with a projection count smaller than a projection count at time of breast tomography. However, Amroabadi discloses a system in which the compressed sensing reconstructions, interpreted as a simulation, within a CT procedure have more than 900 projections, as in [0049], which is interpreted as an imaging condition of a projection count at time of breast tomography. Additionally, Amroabadi discloses a system in which the system speeds up compressed sensing reconstructions, interpreted as a simulation, within a CT procedure, where there are relatively few projections, such as 200 views or less, as in [0044], which is interpreted as a simulation with a smaller projection count when compared to the projection count at time of breast tomography. It would have been obvious to combine the modified apparatus of Yamakita with the projection counts of Amroabadi because using fewer projections are able to form a clinically acceptable image with a reduced X-ray dose radiation, as Amroabadi discloses in the abstract, [0088].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793